EXHIBIT 10.2

AMENDMENT NO. 3 TO

CAPITAL SUPPORT AGREEMENT

This Amendment No. 3 (the “Amendment”) to the Capital Support Agreement, is made
as of the 26th day of January 2009, by and between the Northern Trust
Corporation (the “Support Provider”) and Northern Trust Global Funds plc (the
“Company”) on behalf of its sub-fund The U.S. Dollar Fund (the “Fund”).

WHEREAS, the parties have entered into a Capital Support Agreement (the
“Agreement”), dated as of February 21, 2008 and amended the Agreement on
July 15, 2008 and 29th September 2008; and

WHEREAS, the parties desire to further amend the Agreement on the terms and
subject to the conditions provided herein;

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

2. Section 3(c) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

(iii) 5:00 p.m. Eastern Time on November 6, 2009.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Amendment No. 3 to the Capital
Support Agreement to be executed this 26th day of January 2009.

 

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds, Jr.

Name:   William R. Dodds, Jr. Title:   Treasurer ADDRESS FOR NOTICES: 50 South
LaSalle Street Chicago Illinois 60675 United States of America NORTHERN TRUST
GLOBAL FUNDS PLC FOR AND ON BEHALF OF THE U.S. DOLLAR FUND By:  

/s/ Michael Boyce

Name:   Michael Boyce Title:   Director ADDRESS FOR NOTICES: George’s Court
54-62 Townsend Street Dublin 2 Ireland